           Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA

------------------------------------------------------------X
BYRON BREEZE, JR.,                                              CASE NO.: 1:21-cv-00649
an individual,
c/o Bashian & Papantoniou, P.C.
500 Old Country Road, Suite 302
Garden City, New York 11530

                 Plaintiff,

                 v.

1801 CORPORATION,
d/b/a Pupatella Dupont,
a District of Columbia corporation,
c/o Michael A. Berger, 947 14th Street NE,
Washington, DC 20003,
and Rock Creek – 1801 18th LLC,
a District of Columbia limited liability company,
c/o GYFB Inc., 1200 New Hampshire Avenue, NW
Suite 555, Washington, DC 20036,

                  Defendants.
------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, BYRON BREEZE, JR. by and through undersigned counsel, and pursuant to the

Federal Rules of Civil Procedure and all other applicable rules, statutes, regulations and governing

legal authorities, hereby files this Complaint and sues Defendant 1801 CORPORATION, d/b/a

Pupatella Dupont, and ROCK CREEK - 1801 18TH LLC (collectively, hereinafter the

“Defendants”) for injunctive relief, attorney’s fees and costs, including but not limited to

disbursements, court expenses and fees, pursuant to 42 U.S.C. § 12181 et seq. (hereinafter

“AMERICANS WITH DISABILITIES ACT” or “ADA”) and the ADA Accessibility Guidelines

28 C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages, pursuant to the




                                                        1
            Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 2 of 15




District of Columbia Human Rights Act, D.C. Code § 2-1401.0 et seq. (“DCHRA”), and alleges

as follows:

                                     JURISDICTION AND VENUE

       1.       This is an action for declaratory and injunctive relief brought pursuant to Title III

of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court has

supplemental jurisdiction over Plaintiff’s DCHRA claims that arise out of the same nucleus of

facts and circumstances as the subject federal claims.

       2.       Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the

transaction or occurrence giving rise to this lawsuit occurred in the District of Columbia.

       3.       The remedies provided by the DCHRA against discrimination are not exclusive and

such administrative remedies do not need to be exhausted in connection with a lawsuit commenced

pursuant to the Federal Civil Rights Act.

                                              THE PARTIES

       4.       At all times material hereto, Plaintiff, BYRON BREEZE, JR., was and is over the

age of 18 years, sui juris, and is a resident of Hyattsville, Maryland.

       5.       That, Plaintiff suffers from what constitutes a “qualified disability” under Title III

of the ADA; Plaintiff was born without legs or complete hands, and uses a wheelchair for mobility.

Plaintiff also has a physical disability within the meaning of the laws of the District of Columbia.

       6.       The Defendants, 1801 CORPORATION d/b/a Pupatella Dupont (“PUPATELLA”)

and ROCK CREEK - 1801 18TH LLC (“ROCK CREEK”), are authorized to conduct, and are

conducting business within the District of Columbia.




                                                  2
            Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 3 of 15




       7.       Upon information and belief, PUPATELLA, is a Corporation authorized to do

business in the District of Columbia, and is the lessee and/or operator of the real property, and the

owner of the improvements where the facility, commonly referred to as Pupatella Dupont, is

located and is the subject of this lawsuit (hereinafter the “Subject Facility”). The Subject Facility

is located at 1801 18th Street NW, Washington D.C. 20009 (hereinafter and heretofore referred to

as “Defendants’ Property”). PUPATELLA maintains and controls the Subject Facility.

       8.       Upon information and belief, ROCK CREEK, is a limited liability company that is

authorized to conduct business in the District of Columbia, and is the owner, lessor and/or operator

of the real property, where the Subject Facility is located which is the subject of this lawsuit, the

facility commonly referred to as Pupatella Dupont. The Subject Facility is located at Defendants’

Property, and ROCK CREEK also maintains and controls the Subject Facility. The Subject Facility

is a place of “public accommodation” as that term is defined under the ADA; specifically, the

Subject Facility is operated as a restaurant.

       9.       Prior to the commencement of this action, Plaintiff personally visited the

Defendants’ Property with the intention of using the Subject Facility; however, Plaintiff was

denied full access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

Facility, and/or any accommodations offered to the public therein in that Plaintiff was restricted

and limited by his disabilities, and therefore suffered an injury in fact. That, Plaintiff continues to

desire to visit the Defendants’ Property and/or the Subject Facility in the future, but continues to

be injured in that he is unable to and continues to be discriminated against due to the architectural

barriers that remain at the Subject Facility, all in violation of the ADA, ADAAG and DCHRA.




                                                  3
          Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 4 of 15




       10.      That all events giving rise to the instant action occurred in the District of Columbia.

Venue is proper in the United States District Court District of Columbia in that the Defendants’

Property and Subject Facility are located in the District of Columbia.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT


       11.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

       12.      On or about July 26, 1990, Congress enacted the Americans with Disabilities Act,

42 U.S.C. § 12101, et seq.

       13.      Congress specifically found, inter alia, that:

             a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number is increasing as the population as a whole is growing older;

             b. Historically, society has tended to isolate and segregate individuals with

                disabilities, and, despite some improvements, such forms of discrimination against

                individuals with disabilities continue to be a serious and pervasive social problem;

             c. Individuals with disabilities continually encounter various forms of discrimination,

                including outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, overprotective rules and policies,

                failure to make modifications to existing facilities and practices, exclusionary

                qualification standards and criteria, segregation, and relegation to lesser service,

                programs, activities, benefits, jobs, or other opportunities

             d. Discrimination against individuals with disabilities persists in such critical areas of

                employment, housing, public accommodations, education, transportation,



                                                   4
            Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 5 of 15




                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,

                 e. The continuing existence of unfair and unnecessary discrimination and prejudice

                    denies people with disabilities the opportunity to compete on an equal basis and to

                    pursue those opportunities for which our free society is justifiably famous, and costs

                    the United States billions of dollars in unnecessary expenses resulting from

                    dependency and non-productivity.

          14.       Congress explicitly set forth the purpose of the ADA; to wit:

          (i)       Provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities;

          (ii)      Provide a clear, strong, consistent, enforceable standards addressing discrimination

against individuals with disabilities; and,

          (iii)     Invoke the sweep of congressional authority, including the power to enforce the

fourteenth amendment and to regulate commerce, in order to address the major areas of

discrimination faced day-to-day by people with disabilities.

          15.       The congressional legislation provided commercial enterprises with a period of one

and a half years from the enactment of the statute to implement the requirements imposed under

the ADA.

          16.       The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993, if Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).

          17.       Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which

is subject to this action is a public accommodation because it provides good and services to the

public.



                                                      5
          Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 6 of 15




       18.      Upon information and belief, the Subject Facility has begun operations, and/or has

undergone substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

sufficient income to make readily achievable accessibility modifications.

       19.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the

requirements of the ADA.

       20.      Public accommodations were required to conform to these regulations by January

26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000.00 or less).

       21.      The Defendants’ Property and Subject Facility is legally required to be, but is not,

in compliance with the ADA and/or ADAAG.

       22.      The Defendants’ Property and Subject Facility are in violation under the ADA, 42

U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

against the Plaintiff, as a result of the following specific violations, which include, but are not

limited to, the following:

             a. Failure to provide an accessible rout to establishment;

             b. Failure to provide an accessible means of ingress and/or egress, at the Subject

                Facility, for navigation by a wheelchair;

             c. Failure to provide an accessible entrance;

             d. The first entrance is inaccessible;

             e. Existing steps leading up to the first entrance act as a barrier to accessibility;

             f. Failure to provide the required handrails at both of sides leading up to the first

                entrance;



                                                    6
Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 7 of 15




 g. Failure to provide required minimum maneuvering clearance at the door of the first

    entrance;

 h. Non-compliant change in floor level within the required maneuvering clearance at

    door of the first entrance;

 i. The second entrance is inaccessible;

 j. Existing steps leading up to the second entrance act as a barrier to accessibility;

 k. Failure to provide the required handrails at both of sides leading up to the second

    entrance;

 l. Failure to provide required minimum maneuvering clearance at the door of the

    second entrance;

 m. Non-compliant change in floor level within the required maneuvering clearance at

    door of the second entrance;

 n. The second third entrance is inaccessible;

 o. Existing steps leading up to the third entrance act as a barrier to accessibility;

 p. Failure to provide the required handrails at both of sides leading up to the third

    entrance;

 q. Failure to provide required minimum maneuvering clearance at the door of the third

    entrance;

 r. Non-compliant change in floor level within the required maneuvering clearance at

    door of the third entrance;

 s. The fourth entrance is inaccessible;

 t. Existing steps leading up to the fourth entrance acts as a barrier to accessibility;




                                       7
Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 8 of 15




 u. Failure to provide the required handrails at both of sides leading up to the fourth

    entrance;

 v. Failure to provide required minimum maneuvering clearance at the door of the

    fourth entrances;

 w. Non-compliant change in floor level within the required maneuvering clearance at

    door of the fourth entrance;

 x. Inaccessible dining tables located at exterior dining area;

 y. Failure to provide required minimum knee and toe clearance provided at dining

    tables located at exterior dining area;

 z. Failure to provide a minimum percentage of accessible dining tables at exterior

    dining area;

 aa. Inaccessible dining tables located at interior dining area;

 bb. Failure to provide required minimum knee and toe clearance provided at dining

    tables located at interior dining area;

 cc. Failure to provide a minimum percentage of accessible dining tables at interior

    dining area;

 dd. Failure to provide an accessible and compliant restroom in the Subject Facility in

    that the following violations were discovered during an inspection of the restroom

    in the Subject Facility:

        a. First restroom:

                 i. First restroom is inaccessible;

                ii. Minimum clear width not provided at restroom door;




                                       8
Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 9 of 15




            iii. The required minimum maneuvering space is not provided at door,

                making the restroom inaccessible to wheelchair bound patrons;

            iv. Failure to provide a compliant door lock at door in that it requires

                the twisting of the wrist to lock the door;

             v. The required minimum clearance space is not provided, making the

                restroom inaccessible to wheelchair bound patrons.

            vi. Inaccessible water closet;

            vii. Required minimum clearance not provided at water closet;

           viii. Failure to provide grab bar on rear and side walls of toilet area in

                making it inaccessible to wheelchair bound patrons

            ix. Inaccessible lavatory;

             x. Failure to provided minimum clear floor space at lavatory;

            xi. Failure to provide minimum and toe clearance at lavatory;

            xii. Inaccessible soap dispenser, in that the height of soap dispenser

                exceeds maximum height allowance;

           xiii. Inaccessible paper towel dispenser, in that the height of paper towel

                dispenser exceeds maximum height allowance;

       b. Second Restroom

             i. Failure to provide ADA compliant signage identifying the second

                restroom

             ii. Second restroom is inaccessible;

            iii. Minimum clear width not provided at restroom door;




                                   9
Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 10 of 15




            iv. The required minimum maneuvering clearance is not provided at

                 door, making the restroom inaccessible to wheelchair bound

                 patrons;

             v. The required minimum turning space is not provided at door,

                 making the restroom inaccessible to wheelchair bound patrons;

            vi. Inaccessible light switch in the in that the light switch is at a non-

                 compliant height and exceeds the maximum height allowance;

            vii. The required minimum turning space is not provided, making the

                 restroom inaccessible to wheelchair bound patrons;

           viii. Inaccessible water closet;

            ix. Required minimum clearance not provided at water closet;

             x. Failure to provide grab bar on rear and side walls of toilet area in

                 making it inaccessible to wheelchair bound patrons;

            xi. Non-compliant distance of water closet from side wall;

            xii. Inaccessible lavatory by failing to provide required minimum clear

                 floor space at lavatory;

           xiii. Failure to provide minimum knee and toe clearance at lavatory;

           xiv. Non-compliant height of lavatory in that it exceeds maximum height

                 allowance;

            xv. Inaccessible soap dispenser, in that the height of soap dispenser

                 exceeds maximum height allowance;

           xvi. Inaccessible paper towel dispenser, in that the height of paper towel

                 dispenser exceeds maximum height allowance; and



                                   10
         Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 11 of 15




                        xvii. Inaccessible mirror, in that the height of the mirror exceeds

                               maximum height allowance;

                       xviii. Failure to provided minimum clear floor space at lavatory;

                         xix. Failure to provide minimum and toe clearance at lavatory;

       23.     Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but

has been precluded from accessing the Defendants’ Property and Subject Facility, because of his

disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

These violations, which include but are not limited to those enumerated herein, prohibit Plaintiff

from accessing the Defendants’ Property and Subject Facility, and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein.

       24.     Remediating the ADA and/or ADAAG violations set forth herein is both

technically feasible and readily achievable.

       25.     Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the

future (immediately upon Defendants’ compliance with an Order of this Court requiring that

Defendants remedy the subject ADA and/or ADAAG violations) in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations offered at the Defendants’

Property and Subject Facility; however, in light of his disability, unless and until the Defendants’

Property and Subject Facility, is brought into compliance with the ADA and/or ADAAG, Plaintiff

will remain unable to fully, properly, and safely access the Defendants’ Property and Subject

Facility, and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein.




                                                 11
         Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 12 of 15




        26.     As a result of the foregoing, Defendants have discriminated against, and continue

to discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the Defendants’ Property and/or Subject Facility. Defendants’ discrimination

is specifically prohibited by 42 U.S.C. § 12182, et seq.

        27.     Moreover, Defendants will continue to discriminate against Plaintiff, and others

similarly situated, until it is compelled by this Court to remove all physical barriers upon the

Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG, including but

not limited to those specifically set forth herein, and to make the Defendants’ Property and Subject

Facility, accessible to and usable by persons with disabilities, including Plaintiff.

        28.     Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendants

are required to remove the physical barriers, dangerous conditions, ADA and/or ADAAG

violations that exist upon the Defendants’ Property and Subject Facility, including but not limited

to those set forth herein.

        29.     This Court is vested with authority to grant injunctive relief sought by Plaintiff

herein, including entry of an order requiring alteration and modification of the Defendants’

Property and Subject Facility, so as to make readily accessible to and useable by individuals with

disabilities, including but not limited to Plaintiff to the extent required by ADA and/or ADAAG.

        30.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and

litigation expenses, all of which are recoverable against the Defendants.




                                                 12
         Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 13 of 15




                                            COUNT II
                                    VIOLATIONS OF THE DCHRA


       31.      Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set

forth herein.

       32.      The DCHRA provides:

                It shall be an unlawful discriminatory practice to do any of the
                following acts, wholly or partially for a discriminatory reason based
                on the actual or perceived: race, color, religion, national origin, sex,
                age, marital status, personal appearance, sexual orientation, gender
                identity or expression, familial status, family responsibilities,
                genetic information, disability, matriculation, political affiliation,
                source of income, or place of residence or business of any
                individual: to deny, direct or indirectly, any person the full and equal
                enjoyment of the goods, services, facilities, privileges, advantages,
                and accommodations of any place of public accommodations.…

       33.      The Defendants’ Property and Subject Facility is a place of public accommodation

as defined by the DCHRA.

       34.      Plaintiff visited the Defendants’ Property and Subject Facility and encountered

architectural barriers as described herein.

       35.      By maintaining architectural barriers that discriminate against people with

disabilities through the actions described above, Defendants have, directly or indirectly, refused,

withheld, and/or denied to Plaintiff, because of his disability, the accommodations, advantages,

facilities or privileges thereof provided at the Defendants’ Property and Subject Facility.

       36.      Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to D.C.

Code § 2-1401.0 et seq., and all relief provided for thereunder.




                                                  13
         Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 14 of 15




                                   ATTORNEYS’ FEES AND COSTS

        40.     Plaintiff has been obligated to retain the undersigned attorneys for purposes of

filing and prosecuting this lawsuit. Pursuant to the ADA and DCHRA, Plaintiff is entitled to have

his reasonable attorneys’ fees, costs and expenses paid by the Defendants.

                                                 DAMAGES

        41.     Plaintiff demands compensatory damages in the form of a judgment to be

determined at trial based on Defendants’ violation of the DCHRA.

                                          INJUNCTIVE RELIEF

        43.     Plaintiff will continue to experience unlawful discrimination because of

Defendants’ failure to comply with the ADA, ADAAG and DCHRA.

        44.     Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to

grant injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

to alter the Defendants’ Property and Subject Facility so that they are made readily accessible to,

and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to the

ADA, ADAAG and DCHRA, and closing the facilities until the requisite modifications are

complete.

        45.     Therefore, injunctive relief is necessary to order Defendants to alter and modify

their place of public accommodation, their policies, business practices, operations and procedures.

        46.     Injunctive relief is also necessary to make the Subject Premises readily accessible

and useable by Plaintiff in accordance with the ADA, ADAAG and DCHRA.

        WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:




                                                  14
         Case 1:21-cv-00649-BAH Document 1 Filed 03/11/21 Page 15 of 15




       a)      A declaration that the Defendants’ Property and Subject Facility owned, leased,

operated, controlled and/or administrative by Defendants are in violation of the ADA, ADAAG

and DCHRA;

       b)      An Order requiring Defendants to evaluate and neutralize their policies, practices

and procedures towards individuals with disabilities, for such reasonable time to allow the

Defendants to undertake and complete corrective procedures to Defendants’ Property and the

Subject Facility;

       c)      An Order requiring Defendants to alter their facilities and amenities to make them

accessible to and useable by individuals with disabilities as required pursuant to Title III of the

ADA, ADAAG and DCHRA;

       d)      An Order issuing a permanent injunction ordering Defendants to close the Subject

Premises and cease all business until Defendants remove all violations under the ADA, ADAAG

and DCHRA, including but not limited to the violations set forth herein;

       e)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

associated with this action, in favor of the Plaintiff; and

       f)      For such other and further relief that this Court deems just, necessary and proper.

DATED this 10th Day of March 2021.

                                                       BASHIAN & PAPANTONIOU, P.C.
                                                       Attorneys for Plaintiff
                                                       500 Old Country Road, Ste. 302
                                                       Garden City, NY 11530
                                                       Tel: (516) 279-1554
                                                       Fax: (516) 213-0339

                                                       By: /s/ Erik M. Bashian, Esq.
                                                       ERIK M. BASHIAN, ESQ.
                                                       D.C. Bar No. 1657407
                                                       eb@bashpaplaw.com



                                                  15
